DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 09/02/2022 has been entered.  Claim 1 has been amended.  Claims 8 and 9 have been added.  Claims 1-9 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0036379) in view of OH et al. (US 2013/0264590 Hereinafter OH).
Regarding claim 1, Lee discloses a first film substrate (510, Fig. 5); and 
a light diffusion layer (540, Figs. 4 or 5) that is formed on the first film substrate (Figs. 4 or 5), wherein: 
the light diffusion layer contains a binder resin (541, Figs. 4 or 5) and light-diffusing particles (542, Figs. 4 or 5, Paragraph 0089); 
of the light-diffusing particles, 10% or more by number of the light-diffusing particles form an uneven structure (specifically all of them do thereby meeting 10% or more) on a surface of the light-diffusing layer by the 10% or more of the light-diffusing particles protruding further outward than a surrounding area not containing any light-diffusing particles (Figs. 4 or 5, Paragraph 0086, for fig. 4 says that t2 is .9 times the thickness of 542, and Paragraph 0089, specifically for Fig. 5 they protrude outward by 9/10th the thickness of T3); and 
of the light diffusing particles which cause the binder resin to be protruded and have a protruded portion (the part that is protruded over the flat section of T2 or t2 depending on Fig. 4 or 5), 90% or more by number of the protruded portion of light-diffusing particles is covered by the binder resin (specifically all of it is covered by 541, Figs. 4 and 5).
Lee fails to teach wherein the light-diffusing particles are urethane particles.
OH teaches wherein the light-diffusing particles (41, Fig. 4, Paragraph 0090) are urethane particles (Paragraph 0090).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have the light-diffusing particles of Lee made of Urethane as taught by OH, in order to teach another commonly used material for light diffusion particles.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0036379).
Regarding claim 2, Lee teaches in the binder resin that covers the protruded portion of the light-diffusing particles, a thickness of the binder resin that covers a highest part of the protruded portion (543, Paragraph 0087) of the light-diffusing particles in a direction perpendicular to a plane determined by a boundary surface between the first film substrate and the light diffusion layer is in a range (Paragraph 0087). 
Lee fails to explicitly teach in the binder resin that covers the protruded portion of the light-diffusing particles, a thickness of the binder resin that covers a highest part of the protruded portion of the light-diffusing particles in a direction perpendicular to a plane determined by a boundary surface between the first film substrate and the light diffusion layer is in the range of 50 nm or more and 1 m or less on average.
Lee Further teaches that the binder resin has a thickness T3 which is 9/10th the side of the diffusion particles which would be .5µm to .7µm (paragraphs 0088 and 0089), and teaches that the binder resin that covers a highest part of the protruded portion of the light-diffusing particles in a direction perpendicular to a plane determined by a boundary surface between the first film substrate and the light diffusion layer is a part of the binder resin which has a thickness t3 (Paragraph 0097).
The Examiner points out that while the drawings cannot be held to scale one of ordinary skill in the art would look at the drawings and know that the thickness of protrusions (543, Fig. 5) is intended to be roughly the same as the light path conversion particles (542, Fig. 5) given that the particles are intended to be significantly larger than the binder resin (541 and 543, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the protrusions of Lee roughly the thickness of the binder resin of Lee as taught by figure 5 of Lee, in order to achieve a desired light distribution in a given lighting situation as desired by Lee (Fig. 5, Paragraphs 0088 and 0089).

Regarding claim 3, Lee discloses an average value of a height of the protruded portion of the light-diffusing particles (Paragraph 0088 teaches that the diffusion particles is 5-7µm) from a plane determined by an average thickness of the light diffusion layer (paragraph 0089 teaches that the host layer can be smaller than .6 to .9 times the size of the diffusing particles. This means that the thickness T3 is .1 to .4* the diameter of the particle 542. Making the layer 10-40%) having the uneven structure is in the range of 10% or more and less than 50% of an average particle size of the light-diffusing particles in the light diffusion layer (taught in Paragraph 0089).

Regarding claim 4, Lee discloses an average particle size of the light-diffusing particles in the light diffusion layer is in the range of 0.5 µm or more and 10 µm or less (Paragraph 0088 teaches 5-7 µm).

Regarding claim 8, Lee fails to teach an average particle size of the light-diffusing particles in the light diffusion layer is from 2.5 µm to 3.5 µm.
OH teaches an average particle size of the light-diffusing particles (41, Fig. 4, Paragraph 0090) in the light-diffusion layer is from 2.5 µm to 3.5 µm (Paragraph 0090).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the light-diffusion particles of Lee to be between 1 and 20 µm as taught by OH, in order to provide a different light distribution/reflective angles from the reflective surfaces of the light-diffusion particles.

Regarding claim 9, Lee fails to teach an average particle size of the light-diffusing particles in the light diffusion layer is from 10 µm to 15 µm.
OH teaches an average particle size of the light- diffusing particles (41, Fig. 4, Paragraph 0090) in the light-diffusion layer is from 10 µm to 15 µm (Paragraph 0090).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the light-diffusion particles of Lee to be between 1 and 20 µm as taught by OH, in order to provide a different light distribution/reflective angles from the reflective surfaces of the light-diffusion particles.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0036379) in view of OH et al. (US 2013/0264590 Hereinafter OH) and further in view of Hosoda (US 2012/0213967).
Regarding claim 5, Lee fails to explicitly teach the light diffusion layer has a surface resistivity of 1.0 x                         
                            
                                
                                    10
                                
                                
                                    13
                                
                            
                        
                     Q/w or less.
Hosoda teaches the light diffusion layer (14, Fig. 2, Paragraph 0088) has a surface resistivity of 1.0 x                         
                            
                                
                                    10
                                
                                
                                    13
                                
                            
                        
                     Q/w or less (Paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the light diffusion layer of Lee have a surface resistivity of                         
                            
                                
                                    10
                                
                                
                                    12
                                
                            
                        
                    or less as taught by Hosoda, in order to provide an antistatic function to the optical laminate films (Hosoda, Paragraphs 0088 and 0089 which are equivalent to the light conversion sheet 501 of Lee which is all of what is shown in Fig. 5)

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0036379) in view of OH et al. (US 2013/0264590 Hereinafter OH) and further in view of Dubrow et al. (US 2015/0300600 Hereinafter Dubrow).
Regarding claim 6, Lee teaches an optical barrier film (510, 520, 530, and 540, Fig. 5), comprising a surface comprising a second film substrate (520 and 530, Fig. 5) including another layer (530) and a surface (bottom of 510, Fig. 5) where the light diffusion layer is formed are on opposite sides of the first film substrate included in the optical film of claim 1 (specifically 520 and 530 are on the opposite side of 510, Fig. 5) and the second film substrate is bonded to the first film substrate (Fig. 5).
Lee fails to teach an inorganic oxide layer
Dubrow teaches an inorganic oxide layer (604, Paragraph 0169 specifically teaches that the layer is a QD layer, Paragraph 100 teaches that its an inorganic layer that the QDs are in, paragraph 0123 teaches several different types of inorganic oxides).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the first host layer of Lee with the inorganic layer of Dubrow, in order to teach a commonly used as well as reducing non-radiative recombination (Dubrow, Paragraph 0096).

Regarding claim 7, Lee teaches a backlight unit (10, Fig. 1) comprising the optical barrier film (Fig. 5) of claim 6 (see claim 6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/            Examiner, Art Unit 2875